WALLACE, Circuit Judge.
I am of the opinion that the improvement specified in the claim of the complainant’s patent (No., 603,738, granted to Montague Redgrave May 10, 1898, for an improvement in bagatelle boards) is destitute of patentable novelty, and; consequently that the claim is invalid. The reasons for this conclusion are so satisfactorily set forth in the decision of the examiners im chief of the patent office, of December 14, 1893, rejecting the application for the patent, in which I fully concur, that an independent-discussion would serve no useful purpose.
The bill is dismissed, with costs.